       Case 1:19-cv-05764-VEC-DCF Document 58 Filed 04/17/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ESLAM HASSAN,
                                                             19cv05764 (DF)
                                 Plaintiff,
                                                             ORDER
                 -against-

 CAPTAIN AGARD et al.,

                                 Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       Although this Court had scheduled a telephonic case management conference in this case

for April 7, 2020, pro se plaintiff Eslam Hassan (“Plaintiff”) failed to appear for that conference.

In addition, the Court notes that certain mail that it had attempted to send to Plaintiff, at the

address he provided to the Court at a February 20, 2020 conference, has been returned to the

Court as undeliverable. Further, counsel for Defendants has informed the Court that, although

counsel had previously been able to reach Plaintiff at a telephone number that Plaintiff had

provided to him, counsel has not been able to reach Plaintiff at that number since March 13,

2020. (See Letter to the Court from Stefano Perez, Esq., dated Apr. 9, 2020 (“4/9/20 Def. Ltr.”)

(Dkt. 55), at 2.) Rather, counsel reports that he has left voicemail messages for Plaintiff

repeatedly since the end of March (including messages informing Plaintiff as to how to call in for

April 7 telephone conference), and that, as of April 7, Plaintiff’s voicemail was no longer

accepting voice messages. (See id.) Counsel has also informed the Court that, in his

conversation with Plaintiff on March 13, Plaintiff told him that Plaintiff’s then-current address

was: 1000 Blake Avenue, Brooklyn, NY 11208 – an address that Plaintiff had provided to the

Court on February 14, 2020 (prior to providing a different address on the record of the

February 20 conference), and which, according to counsel, appears to be the address for a
       Case 1:19-cv-05764-VEC-DCF Document 58 Filed 04/17/20 Page 2 of 3



homeless shelter. (See id.) At the April 7 conference, for which Defendants’ counsel appeared,

the Court asked counsel to try to reach Plaintiff at any publicly available number for the shelter,

but counsel has now reported that he has been unsuccessful at his efforts to do so. (See id., at 3.)

       Under these circumstances, it is hereby ORDERED that:

       1.      All existing deadlines in this case are extended by 30 days.

       2.      No later than April 30, 2020, Plaintiff is directed to notify the Court’s Pro Se

Office of his current address and, if possible, a telephone number where he may be reached.

This information should be mailed by Plaintiff to the Court’s Pro Se Office, at the following

address:

                        United States District Court, S.D.N.Y.
                        Pro Se Intake Unit
                        U.S. Courthouse
                        40 Centre Street, Room 105
                        New York, New York 10007

       3.      Plaintiff is reminded that he has an obligation to keep the Court apprised of any

changes to his contact information, and that, if he fails to do so, his case may be dismissed for

failure to prosecute.

       4.      Within three business days of the date of this Order, Defendants’ counsel shall

mail a copy of this Order to Plaintiff at both of the following two addresses, and file proof of

such service on the Docket.

                        Mr. Eslam Hassan
                        712 Crown Street, Apt. F19
                        Brooklyn, NY 11213

                        Mr. Eslam Hassan
                        1000 Blake Avenue
                        Brooklyn, NY 11208




                                                 2
       Case 1:19-cv-05764-VEC-DCF Document 58 Filed 04/17/20 Page 3 of 3



If Defendants’ counsel is unable to complete these mailings as a result of disruptions related to

the COVID-19 outbreak, then counsel shall promptly notify the Court of this, by letter filed on

ECF.

        5.      Defendants’ counsel is directed to inform the Court promptly if he is contacted by

Plaintiff.

        6.      The Court will not schedule another conference in this matter until it has a way to

contact Plaintiff.

Dated: New York, New York
       April 17, 2020

                                                      SO ORDERED


                                                      ________________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge




                                                 3
